Citation Nr: 1236768	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the left hip, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for reflex sympathetic dystrophy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1972 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In August 2012, before the Board promulgated a decision, the Veteran submitted to the Board a signed, written request to withdraw his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an increased evaluation for a scar of the left hip, currently evaluated as 10 percent disabling have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an increased evaluation for reflex sympathetic dystrophy, currently evaluated as 10 percent disabling loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 2012, the Veteran provided written notice to the Board that he wishes to withdraw his appeal concerning entitlement to an increased evaluation for a scar of the left hip, currently evaluated as 10 percent disabling, and concerning an increased evaluation for reflex sympathetic dystrophy, currently evaluated as 10 percent disabling.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The August 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an increased evaluation for a scar of the left hip, currently evaluated as 10 percent disabling is dismissed.  

The claim for an increased evaluation for reflex sympathetic dystrophy, currently evaluated as 10 percent disabling is dismissed.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


